UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8508


JOHN DAVID MCBRIDE,

                  Petitioner - Appellant,

             v.

GENE JOHNSON,

                  Respondent - Appellee.



                              No. 09-6278


JOHN DAVID MCBRIDE,

                  Petitioner - Appellant,

             v.

GENE JOHNSON,

                  Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:08-cv-00246-MHL)


Submitted:    May 28, 2009                   Decided:   June 4, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.



Dismissed by unpublished per curiam opinion.
John David McBride, Appellant Pro Se.       Susan Mozley Harris,
Assistant Attorney General, Alice T. Armstrong, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In    these     consolidated         appeals,      John    David     McBride

seeks    to     appeal      the    district       court’s     orders     dismissing       as

untimely his 28 U.S.C. § 2254 (2006) petition and denying relief

on his Fed. R. Civ. P. 59(e) and 60(b) motions.                               These orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.                     28 U.S.C. § 2253(c)(1) (2006);

Reid    v.    Angelone,      369    F.3d    363,     369    (4th     Cir.      2004).      A

certificate         of     appealability          will     not     issue       absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.        § 2253(c)(2)     (2006).          A    prisoner      satisfies       this

standard      by    demonstrating        that     reasonable     jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).        We    have   independently          reviewed      the    record   and

conclude      that       McBride   has     not     made    the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeals.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the      court    and    argument       would    not   aid    the     decisional

process.

                                                                                 DISMISSED
                                              3